DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-11 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the light shielding film covers entire bottom surface of the second electrode” (see lines 25-26) in conjunction with “the bottom surface of the second electrode faces the light incident surface of the semiconductor substrate" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 1/5/2021, page 17, first four paragraphs), which are persuasive. Also, it appears that if Kawamura were to be modified in the above manner, it may not be able to function as intended (especially see Figures 15A-B of Kawamura).
Similarly, claims 12-18 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 12 that requires “the light shielding film covers entire bottom surface of each of the second electrode and the fourth electrode” (see lines 39-40) in conjunction with “the opposite 
Claims 19-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 19 that requires “a charge storage unit disposed between an opposite surface of the semiconductor substrate on the opposite side of the light incident surface and the opposite surface of the photoelectric conversion unit” (see lines 6-0) in conjunction with the device being configurable such that “the third charge is a charge from the charge storage unit after elapse of a second period from a point of reset of the charge storage unit" (see last 3 lines).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892